Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 16, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  156512                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156512
                                                                    COA: 338851
                                                                    St. Clair CC: 13-002103-FH
  JAMES ROBERT MABEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the St. Clair Circuit Court, and we
  REMAND this case to that court for resentencing. In light of the prosecutor’s factual
  concessions on remand and the redaction of all references to threats or witness
  intimidation in the presentence report, there is no record evidence to support a finding
  that the defendant attempted to interfere with the administration of justice so as to
  warrant the assignment of 10 points for Offense Variable 19 (OV 19), MCL 777.49.
  Because the deduction of the 10 points erroneously scored under OV 19 changes the
  applicable sentencing guidelines range, the defendant is entitled to resentencing. See
  People v Kimble, 470 Mich. 305 (2004). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 16, 2018
           t0313
                                                                               Clerk